NO. 12-08-00386-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JERIMIAH KASEY DANIELS,                                    §    APPEAL FROM THE 217TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    ANGELINA COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM

         Appellant pleaded guilty to the offense of indecency with a child. The trial court sentenced
Appellant to imprisonment for twelve years. We have received the trial court’s certification showing
that Appellant waived his right to appeal. See TEX . R. APP. P. 25.2(d). The certification is signed
by Appellant and his counsel. The clerk’s record supports the trial court’s certification. See
Greenwell v. Thirteenth Court of Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); Dears
v. State, 154 S.W.3d 610, 614-15 (Tex. Crim. App. 2005). Accordingly, the appeal is dismissed for
want of jurisdiction.
Opinion delivered October 22, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)